Exhibit 99.1 Scorpio Tankers Inc. Announces Third Quarter Results and Delivery of STI Spirit MONACO (Marketwire) 11/15/10 Scorpio Tankers Inc. (NYSE: STNG) ("Scorpio Tankers", or the "Company") today reported its results for the three and nine months ended September 30, 2010. The Company recorded a net loss of $1.6 million or $0.09 basic and $0.09 diluted loss per share for the three months ended September 30, 2010 compared to a net loss of $3.1 million or $0.56 basic and $0.56 diluted loss per share for the three months ended September 30, 2009. The net loss for the three months ended September 30, 2009 included an impairment charge of $4.5 million or $0.81 basic and $0.81 diluted charge per share for Senatore and Noemi. The weighted average number of shares outstanding was 18,406,338 (basic and diluted) for the three months ended September 30, 2010, and 5,589,147 (basic and diluted) for the three months ended September 30, 2009. The Company recorded a net loss of $0.1 million or $0.01 basic and diluted loss per share for the nine months ended September 30, 2010 compared to net income of $1.7 million or $0.31 basic and diluted earnings per share for the nine months ended September 30, 2009. The net income for the nine months ended September 30, 2009 included an impairment charge of $4.5 million or $0.81 basic and diluted charge per share for Senatore and Noemi. The weighted average number of shares outstanding was 13,896,039 (basic and diluted) for the nine months ended September 30, 2010, and 5,589,147 (basic and diluted) for the nine months ended September 30, 2009. Emanuele Lauro, chief executive officer and chairman of the board commented, "Even though the net loss in the third quarter of 2010 reflected the weak spot market fundamentals, our net cash inflow from continuing operating activities before changes in assets and liabilities in the third quarter of 2010 was $3.6 million or $0.20 per share. While painful for all market participants, we see the continuing draw down of floating and onshore storage of refined products, and the consequent low levels of chartering activity, as a necessary precondition for a sustained recovery." Mr. Lauro continued, "Specifically with respect to the Company, these results reflect three concurrent events. First, Senatore was redelivered to us in late August 2010, as her fixed rate charter to BP expired. The vessel was on the spot market for 10 days before joining the Scorpio Panamax Tanker Pool. Second, two of our vessels were off-hire, in drydock, for a total of 24 operating days this quarter. Lastly, we took delivery of three Handymax vessels during the quarter. These vessels and a Handymax tanker that was acquired in the second quarter operated in the spot market for 140 days before they could enter the Scorpio Handymax Tanker Pool. If these five vessels had operated in the pools from the date of delivery, revenue and net income would have been higher." Mr. Lauro continued, "Though market conditions remain difficult, we continue to focus on our balance sheet and our ability to execute vessel acquisitions when opportunities arise. We are pleased with the delivery on November 10, 2010 of STI Spirit. The successful acquisition of this vessel, with the related fixed price purchase options on two additional LR1 product tankers, illustrates our strategy of expanding our fleet through opportunistic acquisitions of high-quality vessels at attractive prices. We see further opportunities ahead in the market and would look to act in a measured and methodical fashion during the current rough conditions." Recent Highlights Delivery of STI Spirit On November 10, 2010, Scorpio Tankers took delivery of a LR2 product tanker, STI Spirit, that the Company previously agreed to acquire in September 2010 for $52.2 million. The ship, which was built in 2008, will operate in the Scorpio Aframax Tanker Pool, which is owned by a related party. Options to Acquire to Two LR1 Product Tankers The agreement in September 2010 to purchase STI Spirit included options to acquire two ships. Each option grants the Company the right, but not the obligation, to purchase a 2008-built LR1 ice class-1A product tanker (approximately 63,600 dead weight tons each) for a price of $45.0 million. Each option can be exercised at any time until September 2011. Potential Sale of STI Highlander In November 2010, Scorpio Tankers entered into an agreement pursuant to which the counterparty has the option to purchase the STI Highlander from us for an aggregate purchase price of $32.5 million. The buyer is required to notify the Company if it intends to exercise such option by November 23, 2010. New Credit Facility On November 5, 2010, Scorpio Tankers entered into a committed term sheet with DVB SE for a senior secured term loan facility of $28.6 million for the partial financing of STI Spirit, which was delivered on November 10, 2010. The availability period for the drawdown is the date of definitive documentation for the loan agreement until December 31, 2010. Vessel Acquisitions in the Third Quarter In July and August 2010, Scorpio Tankers took delivery of three Handymax coated tankers (STI Matador, STI Gladiator, and STI Highlander) that the Company previously agreed to acquire for an aggregate purchase price of $73.0 million. These vessels trade in the Scorpio Handymax Tanker Pool, which is owned by a related party. Drydocks STI Heritage and STI Conqueror were drydocked in the third quarter of 2010. The aggregated drydock cost for these vessels was $0.8 million and they were off-hire for 24 days. STI Highlander is scheduled to be drydocked in the fourth quarter of 2010 or early in the first quarter of 2011. The estimated cost of the drydock for this vessel is $0.7 million. Share Buyback As of November 12, 2010, the Company has repurchased 244,146 of its shares for $2.6 million at an average price per share, including commissions, of $10.85. Other 2010 highlights Vessel Acquisitions in the Second Quarter In the first half of June 2010, Scorpio Tankers took delivery of three coated tankers that the Company previously agreed to acquire. STI Conqueror, a Handymax ice class 1B ship, was acquired for $26.0 million and trades in the Scorpio Handymax Tanker Pool, which is owned by a related party. STI Harmony and STI Heritage, LR1 ice class 1A sister ships, were acquired for an aggregate price of $92.0 million, which included $2.3 million for the value of the existing time charter contracts (see fleet list below for more information). The value of the time charter contracts is amortized as a reduction to vessel revenue over the remaining life the time charter contracts. Initial Public Offering and Exercise of Over-Allotment Option On April 6, 2010, the Company closed on the sale of 12,500,000 shares of common stock at $13.00 per share in its initial public offering and received net proceeds of $149.6 million after deducting underwriters' discounts and offering expenses. On May 4, 2010, the Company issued 450,000 shares of common stock at $13.00 and received $5.2 million, after deducting underwriters' discounts, when the underwriters partially exercised their over-allotment option. Credit Facilities On April 9, 2010, the Company repaid in full the outstanding balance of $38.9 million of the 2005 Credit Facility from the proceeds of its initial public offering. Scorpio Tankers also terminated the interest rate swap agreement related to the 2005 Credit Facility by paying $1.9 million, which was the market value of the swap. On June 2, 2010, the Company executed the $150 million credit facility (2010 Credit Facility), which will be used to partially finance vessel acquisitions. The Company had outstanding borrowings under this facility of $19.0 million at June 30, 2010, $123.8 million at September 30, 2010, and $148.6 million at November 15, 2010. Change in Vessel Useful Lives In the second quarter of 2010, the Company changed the depreciable life of its vessels from 20 years to 25 years. This change was applied prospectively and aligns the vessels with their estimated useful life and is consistent with industry standards. Senatore Off-Hire On April 25, 2010, Senatore, one of the Company's LR-1 tankers on time charter, suffered damage to one of its ballast tanks. This resulted in the vessel being off-hire for 17 days in the second quarter while the vessel was being repaired. Business Strategy, Dividend Policy, and Share Buyback Program Business Strategy The Company's primary objectives are to profitably grow the business and emerge as a major operator of medium-sized tanker vessels. The Company intends to acquire modern, high-quality tankers through timely and selective acquisitions. It is currently concentrating on product or coated tankers because of the fundamentals of this segment, which the Company believes includes: Increasing demand for refined products Increasing ton miles (distance between new refiners and areas of demand) Reduced order book Dividend Policy We do not have immediate plans to pay dividends, but we will continue to assess our dividend policy. In the future, our board of directors may determine it is in the best interest of the Company to pay dividends. Share Buyback Program On July 9, 2010, the Board of Directors authorized a share buyback program of up to $20 million. Scorpio Tankers expects to repurchase these shares in the open market, at times and prices that are considered to be appropriate by the Company, but is not obligated under the terms of the program to repurchase any shares. Explanation of Variances on the Third Quarter Results The net loss for the three months ended September 30, 2010 was $1.6 million, and the net loss for the three months ended September 30, 2009 was $3.1 million. The following were the significant changes between the two periods: Vessel revenue increased $7.8 million as a result of an increase in the average number of operating vessels for the three month periods ended September 2009 and 2010 from 3.00 to 8.24, respectively. This increase was offset by a decrease in daily time charter equivalent per vessel, from $21,967 to $15,234 (see the breakdown of daily TCE averagesbelow).Other items affecting revenue for the three months ended September 30, 2010 included: Vessels operated in the spot market for 150 days prior to entry intheir respective pools during the third quarter of 2010.Spot market rates during this quarter were $6,996 per vessel per day, compared to $12,472 per vessel per day for vessels that operated in the pools. The amortization of time charter contracts acquired on the STI Harmony and STI Heritage which was $1.4 million and $1.8 million for the three and nine month periods ended September 30, 2010, respectively. A total of 24 off-hire days for the drydock of the STI Heritage andSTI Conqueror during the third quarter of 2010. The expiration of the time charter contracts for STI Harmony andSenatore. Vessel operating costs increased $4.2 million as a result of (i) theincrease in the average number of operating vessels noted above and (ii) an increase in daily operating expenses from $6,640 to $7,950 forthe three month periods ended September 30, 2009 and 2010, respectively. Voyage expenses increased $2.1 million as STI Conqueror, STI Matador,STI Gladiator and STI Highlander were operating in the spot market for an aggregate of 140 days prior to their entry in the Scorpio HandymaxTanker Pool.Additionally, the time charter agreement for the Senatore expired on August 26, 2010, and it subsequently operated in the spotmarket for 10 days prior to its entry in the Scorpio Panamax Tanker Pool on September 6, 2010. Impairment charges of $4.5 million were incurred on the Noemi andSenatore in the three month period ended September 30, 2009.No such impairment was recorded during the three month period ended September30, 2010. The increase in general and administrative expense of $2.1 million wasprimarily driven by an increase in the Company's overhead as a result of incremental costs incurred to operate as a public company.This wasspecifically driven by an increase in officers' salaries, amortization of restricted stock issued in June 2010, professional fees, and otherrelated expenses. Interest expense increased $1.1 million. The three months ended September 30, 2010 included: Interest expense of $1.0 million from the 2010 Credit Facility. $0.1 million of lender commitment fees on the undrawn portionof the Company's 2010 Credit Facility. $0.1 of amortization of deferred financing fees. The three months ended September 30, 2009 included interest expenseon the 2005 Credit Facility of $0.1 million. The net change in the realized and unrealized derivative financialinstruments (i.e. interest rate swap) and other expenses was a decrease of $0.4 million.The interest rate swap, which was related to the 2005Credit Facility, was terminated on April 9, 2010. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Income Statements (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue: Vessel revenue $ Operating expenses: Vessel operating costs ) Voyage expenses ) - ) - Charter hire - - - ) Impairment - ) - ) Depreciation ) General and administrative expenses ) Total operating expenses ) Operating income ) ) Other (expense) and income, net: Interest expense—bank loan ) Realized loss on derivative financial instruments - ) ) ) Unrealized gain on derivative financial instruments - ) - Interest income Other expense, net ) Total other (expense) and income, net ) Net (loss)/ Income $ ) $ ) $ ) $ Attributable to: Equity holders of the parent $ ) $ ) $ ) $ Earnings per share: Basic $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ Basic Weighted average shares outstanding Diluted Weighted average shares outstanding (1) (1) The effect of diluted weighted shares outstanding for the three and nine month periods ended September 30, 2010 would be anti-dilutive since the Company is in a net loss position.As such, there is no difference between basic and diluted earnings per share for those periods. Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Balance Sheet (unaudited) As of September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Shareholder receivable - Inventories Total current assets Non-current assets Vessels and drydock Deposits on vessel purchases - Acquired time charter contracts - Other - Total non-current assets Total assets $ $ Current liabilities Bank loan Accounts payable Accrued expenses Derivative financial instruments - Total current liabilities Non-current liabilities Bank loan Derivative financial instruments - Total non-current liabilities Total liabilities Shareholders' equity Issued, authorized and fully paid in share capital Share capital Additional paid-in capital Merger reserve Treasury shares ) - Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ Scorpio Tankers Inc. and Subsidiaries Condensed Consolidated Statement of Cash Flows (unaudited) For the Nine Months Ended September 30, Operating activities Net (loss)/income $ ) $ Depreciation Vessel impairment - Amortization of restricted stock - Amortization of deferred financing fees - Amortization of acquired time charter contracts - Unrealized loss/(gain) on derivatives ) Changes in assets and liabilities: Drydock payments ) ) Increase in inventories ) (Increase)/decrease in accounts receivable ) Decrease/(increase) in prepaid expenses ) Increase/(decrease) in accounts payable ) Increase/(decrease) in accrued expenses ) Interest rate swap termination payment ) - Increase/(decrease) in shareholder receivable ) ) ) Net cash inflow from operating activities Investing activities Acquisition of vessels ) - Deposits on vessel purchases ) - Acquisition of time charter contracts ) - Other ) - Net cash outflow from investing activities ) - Financing activities Dividends paid - ) Bank loan repayment ) ) Proceeds of long term debt - Debt issuance fees ) - Net proceeds from issuance of common stock - Acquisition of Treasury Shares ) - Net cash inflow/(outflow) from financing activities ) Increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at January1, Cash and cash equivalents at September 30, $ $ Supplemental information: Interest paid $ $ Average Daily Results for the three and nine months ended September 30, 2010 and 2009 For the Three Months Ended September 30, For the Nine Months Ended September 30, Average Daily Results Time charter equivalent per day(1)(2) $ Vessel operating costs per day(3) $ TCE per revenue day - pool $ TCE per revenue day - spot $ $
